            Case 1:19-cv-01058-ABJ Document 4 Filed 05/22/19 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


______________________________
                               )
SETH HETTENA,                  )
9220 Virginian Lane            )
La Mesa, California 91941      )
                               )
                    Plaintiff, )
                               )
                    v.         )              Civil Action No. 19-1058 (ABJ)
                               )
DEPARTMENT OF JUSTICE,         )
950 Pennsylvania Avenue, N.W.  )
Washington, DC 20530-0001      )
                               )
                 Defendant.    )
______________________________)

                   DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES

       The United States Department of Justice (“DOJ”), on behalf of the Federal Bureau of

Investigations (“FBI”), by and through undersigned counsel, hereby answers the Complaint of Seth

Hettena (“Plaintiff”) as follows:

       (Unnumbered): This paragraph contains Plaintiff’s characterization of his lawsuit and the

relief sought, to which no response is required.

                                           Jurisdiction

       1.      This paragraph contains Plaintiff’s conclusions of law concerning jurisdiction, to

which no response is required.

                                              Venue

       2.      This paragraph contains Plaintiff’s conclusions of law concerning venue, to which

no response is required.
             Case 1:19-cv-01058-ABJ Document 4 Filed 05/22/19 Page 2 of 4




                                                Parties

       3.       DOJ is without knowledge or information sufficient to confirm or deny the

allegations contained in this paragraph.

       4.       DOJ admits that it is an agency within the executive branch of the United States,

and that the FBI is a component of DOJ. The remainder of the allegations in this paragraph

contain conclusions of law, to which no response is required, except to admit that the FBI has

certain records subject to the Freedom of Information Act (“FOIA”) and potentially responsive

to the FOIA request at issue in this lawsuit.

                                            Factual Background

       5.       This paragraph contains Plaintiff’s characterization of his lawsuit and the relief

sought, to which no response is required.

       6.       DOJ lacks knowledge or information sufficient to forma belief as to the truth of

the allegations.

       7.       DOJ lacks knowledge or information sufficient to forma belief as to the truth of

the allegations.

       8.       DOJ lacks knowledge or information sufficient to forma belief as to the truth of

the allegations.

       9.       This paragraph contains Plaintiff’s characterization of his lawsuit and the relief

sought, to which no response is required.

                                            COUNT ONE (FBI)

       10.      DOJ incorporates by reference its responses to Paragraphs 5 through 9 above.



                                                  2
              Case 1:19-cv-01058-ABJ Document 4 Filed 05/22/19 Page 3 of 4




        11.      Admit that Plaintiff submitted a FOIA request on September 16, 2017, which

speaks for itself and is the best evidence of its contents.

        12.      Admit that Plaintiff submitted a FOIA request on September 16, 2017, which

speaks for itself and is the best evidence of its contents.

        13.      Deny, and aver that by letter dated September 22, 2017, the FBI communicated

with plaintiff, and that letter speaks for itself and is the best evidence of its contents.

        14.      Admit that by letter dated October 26, 2017, the FBI communicated with plaintiff,

and that letter speaks for itself and is the best evidence of its contents.

        15.      Deny, and aver that by email dated October 15, 2017, Plaintiff communicated

with the FBI, and that email speaks for itself and is the best evidence of its contents.

        16.      Deny, and aver that by letter dated January 25, 2018, the FBI communicated with

Plaintiff, and that letter speaks for itself and is the best evidence of its contents.

        17.      Deny, and aver that by letter dated March 20, 2019, the FBI communicated with

Plaintiff, and that letter speaks for itself and is the best evidence of its contents.

        18.    The allegations in this paragraph constitute a conclusion of law, to which no

response is required.

                                        REQUESTED RELIEF

        The remaining paragraphs set forth Plaintiff’s prayer for relief, to which no answer is

required, but insofar as an answer is deemed required, DOJ denies that Plaintiff is entitled to the

relief requested or to any relief whatsoever.

        DOJ hereby denies all allegations in Plaintiff’s Complaint not expressly admitted or

qualified herein.

                                                    3
          Case 1:19-cv-01058-ABJ Document 4 Filed 05/22/19 Page 4 of 4




                               AFFIRMATIVE DEFENSES

                             FIRST AFFIRMATIVE DEFENSE

       Plaintiff has failed to state a claim upon which relief may be granted under FOIA.

                             SECOND AFFIRMATIVE DEFENSE

       The information that the FBI has withheld, or will withhold, in response to Plaintiff’s FOIA

request is, or will be, permitted under exemptions to FOIA. See 5 U.S.C. § 552(a)(3)(C).

                                     Respectfully submitted,

                                     JESSIE K. LIU,
                                     D.C. Bar # 472845
                                     United States Attorney for the District of Columbia

                                     DANIEL F. VAN HORN,
                                     D.C. BAR # 924092
                                     Chief, Civil Division


                                     /s/ Marina Utgoff Braswell
                                     MARINA UTGOFF BRASWELL,
                                     D.C. BAR #416587
                                     Assistant United States Attorney
                                     U.S. Attorney’s Office
                                     555 4th Street, N.W. - Civil Division
                                     Washington, D.C. 20530
                                     (202) 252-2561 phone
                                     (202) 252-2599 fax
                                     Marina.Braswell@usdoj.gov




                                                4
